Rhodes, O. J.,
delivered the opinion of the Court, Wallace, J., Sprague, J., and Temple, J, concurring:
The reservation in the deed of Phelan to Gillespie is described as “commencing at a point or stake in the southerly line of H street produced, of Sacramento City, at a distance of fifty-four (54) chains east from the eastern boundary of Thirty-first street, of said city, measured on a line of H street, produced aforementioned; thence running south forty (40) chains to a point or stake; thence east forty (40) chains; thence north forty (40) chains; thence west forty (40) chains, along the southern line of H street, aforementioned, to the place of beginning, containing one hundred and sixty acres of ‘ land. ” The position of H street is well defined, and that street may be regarded as a definite and certain call; and H street produced is nearly, if not quite, as definite and certain. It is apparent, we think, that the parties intend the tract to be laid off in square form, and that they did not intend to include therein any land lying north of the southern line of H street. The partition deeds executed by Gillespie and Mesick add strength to this construction. Adopting this construction, the courses will be read southerly, easterly, northerly, and westerly, instead of south, east, north and west; and thus all the calls of the reservation will be harmonized. This, we are satisfied, is the correct construction of the words descriptive of the reservation.
Judgment affirmed.
Crockett, J., expressed no-opinion.